Citation Nr: 1000026	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a low back 
disability, to include as secondary to knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.  
He also had reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims of entitlement to service 
connection for right knee ligamentous strain, a left knee 
injury and a back injury.

The Veteran was afforded a videoconference hearing before the 
undersigned in November 2009 and a transcript of the hearing 
is incorporated in the claims file.

In correspondence dated in November 2009, the Veteran 
asserted entitlement to service connection for 
pseudofolliculitis barbae.  This issue has not yet been 
adjudicated and is referred back to the RO for appropriate 
action.  

The issue of entitlement to service connection for a low back 
disability, to include as secondary to knee disabilities 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a right knee 
disability and active military service is not of record.


2.  A current diagnosis of a left knee disability is not of 
record.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 (2009).

2.  A left knee disability was not incurred in or aggravated 
by active service. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a notice letter was issued in June 2004, prior 
to the initial adjudication of the claims.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claims for service connection.  
A March 2006 letter provided the Veteran with Dingess notice.  

While the Dingess letter was sent after the April 2005 
decision, the timing deficiency was appropriately cured with 
the issuance of a supplemental statement of the case in July 
2009.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no 
additional development is required with respect to the duty 
to notify.

VA also has a duty to assist the Veteran in the development 
of his claims.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  Service 
treatment records, private treatment records and a VA 
examination are of record.  He has not identified any 
outstanding pertinent evidence to be obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2009).  Service connection may accordingly be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training, or from injury incurred or aggravated while 
performing inactive duty training.  See 38 U.S.C.A. §§ 101, 
106, 1131 (West 2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

III.  Analysis 

The Veteran asserts that he is entitled to service connection 
for bilateral knee disabilities incurred in service in 1986.  
He has attributed his disabilities to a parachuting accident.  

A review of the Veteran's service treatment records shows 
that upon his enlistment in January 1983 he did not have 
swollen, painful joints or arthritis. The Veteran noted 
cramps in his legs, but his extremities were found to be 
objectively normal.  In October 1984, the Veteran appeared 
for a left knee injury due to being struck with the butt of a 
gun during field exercise.  The examiner noted mild edema and 
tenderness and reported a soft tissue injury.  The Veteran 
made no complaints regarding his right knee during active 
service and there were no notations of right knee pain.  The 
Veteran's separation examination dated in May 1986 showed 
normal lower extremities and noted no significant change in 
his health since his last physical examination.  

Subsequent to active service, the Veteran received annual 
examinations for reserve duty.  July 1988 and April 1993 
treatment records show no swollen or painful joints, cramps 
in legs, arthritis, trick or locked knee.  His lower 
extremities were noted to be normal and he denied any 
complaints in the accompanying reports of medical history.  

Subsequent to the Veteran's retirement from reserve duty, his 
first treatment records are dated in 2002.  April 2002 
treatment records show stiffness, crepitus and swelling of 
the Veteran's left knee.  The Veteran reported no injury or 
trauma.  Left knee strain was diagnosed.  Private treatment 
records dated in November 2002 show the Veteran presented for 
pain in his right knee.  X-rays taken in December 2002 were 
unremarkable.  

In March 2005, the Veteran was afforded a VA examination.  
The examiner did not have the opportunity to review the 
Veteran's claims file.  The Veteran reported parachuting into 
a hole in 1986 and injuring his knee.  The examiner reported 
that the right knee revealed recurrent slight subluxation, 
crepitus and laxity to valgus stress.  The x-ray findings of 
the right and left knees were normal.  The examiner diagnosed 
right knee ligamentous strain with joint instability and made 
no finding regarding the left knee.  The examiner concluded 
that the Veteran's right knee condition is at least as likely 
as not related to his parachuting accident during service.  

The Veteran was provided an independent medical opinion for 
his claim regarding the right knee in November 2005.  The 
examiner stated it was less likely than not that the right 
knee disability is related to service.  He stated that in 
spite of the Veteran's career as a parachutist, there was no 
evidence of injury documented in the service treatment 
records to suggest a parachute-related knee injury.  
Furthermore, there was no evidence of right knee pain on the 
Veteran's separation from service.  

Since 2002, prior to the period on appeal, the post-service 
evidence is absent any physical diagnosis relating to the 
Veteran's left knee.  Thus, service connection is not 
warranted due to the absence of a current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board acknowledges that the Veteran's own lay statements 
may in some instances be sufficient to establish a current 
diagnosis.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the present case, none of the above criteria set forth 
under Jandreau apply.  Thus, no current disability is 
established and the left knee claim fails on this basis.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the Veteran's claim of entitlement to service 
connection for a right knee disability, there is no showing 
of continuity of symptoms.  Indeed, following separation in 
1986, there is no showing of right knee treatment until 2002, 
over 15 years later.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as knee pain.  Layno v. Brown, 6 
Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
However, in the present case, to the extent that the Veteran 
is claiming continuous right knee symptomatology since active 
service, he is not found to be credible.  Indeed, separation 
examination and post-service reserve examination were both 
normal, with no complaints recorded on those occasions.  
Moreover, he did not raise a claim for any of the claimed 
disorders until 2004, about 17 years following discharge.  
Had he been experiencing continuous symptoms, it is 
reasonable to expect that he would have made a claim many 
years earlier.   

For the foregoing reasons, then, continuity of symptomatology 
has not been established, either by the clinical record, or 
by the Veteran's own statements.  
Moreover, the weight of the competent medical evidence is 
against a finding that the current right knee problems are 
related to active service, as will be explained below.

 The record contains two medical opinions that address 
whether the Veteran's right knee disability is service-
related.  Again, a March 2005 VA examiner found causal 
relationship, while a November 2005 independent medical 
opinion reached the opposite conclusion.  

The question of whether the Veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  It is the 
responsibility of the Board to weigh the evidence, and 
determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board finds that the November 2005 independent medical 
examiner's opinion carries more weight in this case because 
he had the opportunity to review the Veteran's file and 
definitively states that there is no evidence of the 
Veteran's current injury occurring in service.  Furthermore, 
the favorable opinion from the March 2005 VA examiner did not 
account for the normal separation examination or lack of knee 
complaints at that time.  Reserve treatment records following 
active service also show no problems with the Veteran's 
knees, which appears further at odds with the favorable nexus 
opinion, lessening its probative value.  Moreover, no 
rationale was provided by the March 2005 VA examiner.  

For the above reasons, the Board finds that the November 2005 
independent medical opinion is of greater probative value 
than the positive opinion rendered in March 2005, and as 
such, the evidence weighs against the Veteran's claim in this 
regard.   

In conclusion, the claims of entitlement to service 
connection for right and left knee disabilities must be 
denied.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.  


REMAND

The Veteran asserts that he is entitled to service connection 
for a low back disability.  In the Veteran's substantive 
appeal he also asserted secondary service connection due to 
knee disabilities.  In this regard, the Board notes that the 
Veteran has not received any notice of what is necessary to 
establish a secondary claim for service connection, nor has 
his claim been adjudicated on this basis.  See Schroeder v. 
West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA 
has obligation to explore all legal theories, including those 
unknown to the veteran, by which he can obtain benefit sought 
for the same disability).  Additionally, an examination 
should be arranged to obtain an opinion of etiology of any 
current low back disorder.
 
In addition, the Veteran's reserve treatment records show 
that in October 1987 he sprained his back while lifting.  
However, it is unclear whether this occurred during a period 
of inactive duty training (IDT) or active duty for training 
(ACDUTRA), such as to render the disability potentially 
service-connectable.  Thus, efforts should be made to 
determine all dates of active service, of any kind.  Any 
associated treatment records and/or line of duty reports 
should be added to the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative proper VCAA notice 
addressing the claim for service 
connection secondary to knee 
disabilities.

2.  Contact the appropriate authorities 
to obtain a listing of all dates of the 
Veteran's active service, including 
periods of IDT and ACDUTRA.  Any 
associated treatment reports and/or line 
of duty reports should be added to the 
record as well.

3.  Following the above action, schedule 
the Veteran a VA examination in order to 
determine the nature and etiology of his 
low back disability.  The claims file and 
a separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Specifically, the 
examiner should report all current 
diagnoses and express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the back disability is proximately 
due to, or aggravated by, any service-
connected disability.  The term 
"aggravation" means a permanent 
worsening beyond the natural progression 
of the disability.  He should also opine 
whether it is at least as likely as not 
that any current low back disability was 
incurred during service or is otherwise 
etiologically related to service.  A 
complete rationale must be given for any 
opinion expressed.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

4.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The appropriate 
time within which to respond should also 
be afforded to the Veteran.  The case 
should then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


